IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


GLUE WILKINS,                                : No. 84 MM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
DAUPHIN COUNTY COURT OF                      :
COMMON PLEAS AND HON. WILLIAM T.             :
TULLY,                                       :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2016, the Application for Leave to File

Original Process is GRANTED, and the King’s Bench Motion is DENIED.          The

Prothontary is DIRECTED to strike the name of the jurist from the caption.